                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


WILLIAM D. BURGAN, LYNETTE                        CV 16-61-BLG-TJC
BURGAN,

                    Plaintiffs,                   ORDER OF DISMISSAL
                                                  WITH PREJUDICE
vs.

ALEX NIXON, THOMAS RIEGER,
CARBON COUNTY,

                    Defendants.


      Pursuant to the parties’ Joint Stipulation to Dismiss with Prejudice (Doc.

102), and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear its own attorneys’ fees and costs.

      DATED this 29th day of July, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
